ST. PAUL, J.
It was a condition of the ticket purchased by plaintiff, and the sole condition, that he would have it “validated” at a given place within twenty-four hours before he offered it for return passage.
For this purpose plaintiff was required to present the ticket at the proper place and at a reasonable time. If defendant’s agent was absent at the time, plaintiff was under no obligation to return.
A reasonable time at which to present a ticket for validation is that at which one may reasonably expect to find the agent at his office; this includes not only the time at which the agent is required to be present, but also that at which he is, in fact, usually present.
The evidence shows that the plaintiff did present his ticket at a time at which the agent was usually present at his office. Owing to circumstances unforeseen he happened not to be present that morning.
Plaintiff was, therefore, within his strict legal rights.
Judgment affirmed.